   JOHN R. DUREE, JR., INC.
 1 A Professional Law Corporation
   Attorney at Law – SBN 65684
 2 1001 G Street, Suite 103
   Sacramento, CA 95814
 3 Telephone: (916) 441-0562
   Facsimile: (916) 447-2988
 4
   Attorney for Defendant
 5 JOHANNA LEEANN MCGILLIVRAY

 6

 7                               IN THE UNITED STATES DISTRICT COURT
 8                                 EASTERN DISTRICT OF CALIFORNIA
 9 UNITED STATES OF AMERICA,                             CASE NO. 2:16-CR-00225-GEB
10                                                       STIPULATION AND ORDER VACATING TRIAL
                                  Plaintiff,             CONFIRMATION AND TRIAL DATES, SETTING
11                                                       A STATUS CONFERENCE, AND EXCLUDING
                            v.                           TIME UNDER THE SPEEDY TRIAL ACT
12
     JOHANNA LEEANN MCGILLIVRAY,                         Court: Hon. Garland E. Burrell, Jr.
13
                                  Defendant.
14

15
                                                 STIPULATION
16
            1. By previous order, this matter was set for a jury trial on January 21, 2020, and a trial
17

18 confirmation hearing on December 6, 2019.

19          2. By this stipulation, Defendant JOHANNA LEEANN MCGILLIVRAY and the United States
20 of America (“government”), by and through counsel of record, hereby request that the Trial

21
     Confirmation Hearing date of December 6, 2019 be vacated and the matter be set for a status conference
22
     on January 17, 2020.
23
            3. The parties agree and stipulate, and request that the Court find the following:
24

25             a) The government has represented that the discovery associated with this case includes

26          financial records, summaries of interviews, and other documents associated with a lengthy

27          interstate financial and drug investigation. This discovery has been either produced directly to
28      counsel and/or made available for inspection.
                                                    1
   STIPULATION AND ORDER CONTINUING
30 TCH AND TRIAL DATES
                b) On October 11, 2019, co-defendant Zachery Bastien pleaded guilty to Count One of the
 1

 2          Superseding Indictment charging conspiracy to structure monetary transactions in violation of 18

 3          U.S.C. § 371. Bastien pleaded guilty in each of the case related to Defendant’s case [Nos. 2:16-

 4          CR-216 GEB, 2:16-CR-224 GEB, 2:16-CR-225 GEB] and is currently scheduled to be sentenced
 5
            in January 2020. Bastien’s plea agreement included a cooperation provision. Following Bastien’s
 6
            guilty pleas, the government provided in discovery additional discovery pertaining to financial
 7
            transactions and interviews conducted in this case. This discovery has been either produced
 8
            directly to counsel and/or made available for inspection.
 9

10              c) Whereas, each defense counsel desires additional time after counsel’s review and

11          investigation of all the discovery provided by the United States to aid in the preparation of
12          his/her respective client’s defense and otherwise advise the client on the ramifications of
13
            accepting or rejecting any plea offer made to the client.
14
                d) Whereas, there are currently three defendants remaining who are scheduled for trial in
15
            this case, although the number of defendant who actually proceed to trial may change; and
16

17              e) Whereas, the criminal conspiratorial acts charged in the Indictments in each of the three

18          related cases [Nos. 2:16-CR-216 GEB, 2:16-CR-224 GEB, 2:16-CR-225 GEB] are alleged to

19          have taken place in multiple counties and multiple federal judicial districts, and are alleged to
20          involve approximately 255 banking transactions. The United States anticipates relying on several
21
            hundred exhibits at trial.
22
            4. It is hereby STIPULATED and AGREED by and between plaintiff United States of America,
23
     on the one hand, and defendant JOHANNA LEEANN MCGILLIVRAY, on the other hand, through
24

25 their respective attorneys, that:

26          (1) The presently set December 6, 2019 trial confirmation hearing and January 21, 2020 trial

27 date shall be vacated and a status conference set for January 17, 2020, at 9:00 a.m.;

28
                                                          2
   STIPULATION AND ORDER CONTINUING
30 TCH AND TRIAL DATES
            (2) The Court shall find that this case is unusual and complex, as related to the other three cases,
 1

 2 due to the number of defendants (four), and the nature of the prosecution (as described above) that is

 3 unreasonable to expect adequate preparation for pretrial proceedings or for the trial itself within the time

 4 limits established by 18 U.S.C. § 3161;

 5
            (3) The Court shall find that the denial of the requested continuance would deny counsel for each
 6
     defendant the reasonable time necessary for effective preparation, taking into account the exercise of
 7
     due diligence;
 8
            (4) The Court shall find that the ends of justice served by the grating of such continuance
 9

10 outweigh the best interests of the public and the defendants in a speedy trial;

11          (5) Pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(ii) and (iv) and Local Codes T2 and T4, the
12 Court shall exclude time from the date of the parties’ stipulation, December 5, 2019, until the proposed

13
     January 17, 2020, status conference from computation of time within which the trial of this matter must
14
     be commenced to allow each defense counsel time to prepare his/her client’s defense.
15
     DATED: December 5, 2019                      MCGREGOR W. SCOTT
16                                                United Sates Attorney
17
                                           By:    /s/ Kevin C. Khasigian
18                                                KEVIN C. KHASIGIAN
                                                  Assistant United States Attorney
19
20 DATED: December 5, 2019                 By:    /s/ John R. Duree, Jr.
21                                                JOHN R. DUREE, JR.
                                                  Attorney for Defendant
22                                                Johanna Leeann McGillivray

23

24

25

26
27

28
                                                         3
   STIPULATION AND ORDER CONTINUING
30 TCH AND TRIAL DATES
                                                      ORDER
 1
            Pursuant to stipulation of respective counsel for the parties, and good cause appearing therefrom,
 2

 3 the Court adopts the stipulation of the parties in its entirety as its ORDER.

 4          The Court hereby finds that:

 5                  (1) the case, as related to the other three cases, is unusual and complex due to the
 6          number of defendants (four) and the nature of the prosecution (as described above) that it is
 7
            unreasonable to expect adequate preparation for pretrial proceedings or for the trial itself within
 8
            the time limits established by 18 U.S.C. § 3161;
 9
                    (2) the denial of the requested continuance would deny counsel for each defendant the
10

11          reasonable time necessary for effective preparation, taking into account the exercise of due

12          diligence; and

13                  (3) the ends of justice served by the granting of such continuance outweigh the best
14
            interests of the public and the defendants in a speedy trial.
15
            Therefore, it is hereby ORDERD that:
16
                    (4) the presently set December 6, 2019 trial confirmation hearing and January 21, 2020
17
            trial date shall be vacated and a status conference set for January 17, 2020, at 9:00 a.m.; and
18

19                  (5) pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(ii) and (iv) ad Local Codes T2 and T4,

20          time is excluded from the date of the parties’ stipulation, December 5, 2019, until the proposed
21          January 17, 2020, status conference from computation time within which the trial of this matter
22
            must be commenced to allow each defense counsel time to prepare his/her client’s defense.
23
            Dated: December 6, 2019
24

25

26
27

28

                                                          4
30
